DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US 5,573,072 A).

CLAIMS 1-5, 10 AND 11
Evans et al. ‘072, as best viewed in Figs. 1 and 2, shows a cultivator comprising at least one cultivator row unit, each of the at least one cultivator row unit comprising:
regarding claim 1,
	5a support assembly (12) for securing the cultivator row unit to a tool bar (10); 
shank (24);
an earth working tool (26) operatively connected at a first end of the shank (24); 
arcuate gearing (32) positioned at a second end of the shank (24);
	a first quick adjustment assembly (38) configured for discrete incremental adjustment of position of 10the quick adjustment assembly relative to the arcuate gearing (32) to adjust angle of the earth working tool (26) relative to a ground plane;
regarding claim 2,
wherein the first quick assembly (38) further comprises a handle (42);
regarding claim 3,
wherein the first quick assembly (38) further comprises a fastener (62) operatively connected to the handle (42) to secure position of the position of the quick adjustment assembly (38) relative to the arcuate gearing (32);
regarding claim 4,	
wherein the fastener (62) is a latch;
regarding claim 5,
wherein the first quick adjustment assembly (38) comprises a first handle (42), a second handle (42), and a latch (62) such that when the first handle (42) and the second handle (42) are squeezed together, the quick adjustment assembly (38) is movable relative to the arcuate gearing (32)(Fig. 7);
regarding claim 10,
wherein the earth working tool (26) comprises a shovel; and
regarding claim 11,
further comprising a first and a second fender (17 or 20) operatively 20connected to the support assembly (12).

CLAIMS 12, 14 AND 15
NOTE: Regarding claim 12, the examiner notes “positioned to mesh with teeth of arcuate gearing” is a functional recitation; thus, arcuate gearing with teeth is not a positively recited structural limitation.

Evans et al. ‘072, as best viewed in Figs. 1 and 2, shows a cultivator comprising at least one cultivator row unit, each of the at least one cultivator row unit comprising:
regarding claim 12,
a frame (14);
25a support assembly (12) operatively connected to the frame (14) for securing the cultivator row unit to a tool bar (10);
a shank (24) operatively connected to the frame (14);
an earth working tool (26) operatively connected to the shank (24);
a gauge wheel assembly (20) operatively connected to the frame (14), the gauge wheel assembly 30comprising a first gauge wheel and a second gauge wheel; 15Atty Dkt #: Accura Flow-P0001
at least one quick adjustment assembly (38) positioned to mesh with teeth of arcuate gearing such that position of the quick adjustment assembly (38) is discretely and incrementally adjustable relative to the arcuate gearing;
wherein each of the at least one quick adjustment assembly (38) is configured for providing discrete 5incremental adjustment for one of (a) an angle of the earth working tool, (b) a depth of the earth working tool (26), and (c) a gauge wheel depth associated with the gauge wheel assembly;
regarding claim 14,
	wherein the earth working tool (26) comprises a shovel; and
regarding claim 15,
further comprising a first and a second fender (17, 17) operatively connected to the support assembly.  

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 2,351,172 A).
White ‘172 discloses an apparatus for use in an agricultural implement to provide discrete incremental adjustment without use of tools, the apparatus comprising:
regarding claim 16,
20an arcuate member (127) with teeth extending outwardly therefrom;
a gear (66) having teeth for engaging the teeth of the arcuate member (127);
a handle (107) integral with the gear;
a first support member (64) and a second support member (65) on opposite sides of the gear having teeth;
and 25a fastener (67) for securing the gear to the arcuate member;
regarding claim 17,
wherein the fastener (67) is a latch;
regarding claim 18,
a row unit for a cultivator comprising the apparatus of claim 16 wherein the apparatus is configured for providing discrete incremental adjustment for one of (a) an angle of the earth working tool, (b) a depth of the earth working tool, and (c) a gauge wheel depth associated with the gauge wheel assembly; and
regarding claim 19,
a 5			cultivator comprising the row unit of claim 18.

Allowable Subject Matter
Claims 6-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
29 September 2022